                                          CIVIL MINUTE ENTRY


BEFORE:                             Magistrate Judge Steven L. Tiscione


DATE:                               December 13, 2018


TIME:                               10:30 A.M.


DOCKET NUMBER(S):                   CV-16-862 (CBA)

                                    GUANGZHOU LOVE LIVE CULTURE DEVELOPMENT LTD. CO. V. BELINDA
                                    INTERNATIONAL LTD. ET AL.
NAME OF CASE(S):


FOR PLAINTIFF(S):                   Kaltenbach, Piao



FOR DEFENDANT(S):                   Roseman, Anderson



NEXT CONFERENCE(S):                 FEBRUARY 13, 2019 AT 11:00 A.M., IN-PERSON



FTR/COURT REPORTER:                 10:41 - 10:52

RULINGS FROM MOTION HEARING:

Mr. Anderson reports that he will be assuming representation of all Defendants. The Court orders new counsel to file a
notice of appearance by December 17, 2018. Accordingly, Mr. Roseman's Motion to Withdraw as Attorney [53] is granted.
Mr. Roseman will be formally terminated as attorney of record once new counsel files the notice of appearance. The Court
will hold an in-person settlement conference on February 13, 2019 at 11:00 a.m.
